Citation Nr: 0513490	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-36 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 18, 2002, 
for a 70 percent rating for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the assigned rating for 
PTSD to 70 percent, effective from April 18, 2002.

Although the veteran requested a hearing before the Board in 
his substantive appeal, he withdrew that request in a 
February 2005 statement.
  
The Board also notes that the veteran filed a claim for 
pension that was received by the RO in April 2001; whereas, 
the file does not reflect that this claim has yet been 
adjudicated.  Nonetheless, because that issue is not before 
the Board on this appeal, it is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's claim for an increased rating for PTSD was 
received on April 10, 2002, and development of that claim led 
to increasing the assigned evaluation to 70 percent.  There 
is no evidence of a formal or informal claim filed before 
that date that remained pending and unadjudicated.

3.  The evidence does not demonstrate that the service 
connected disability had increased in severity within the 
year prior to the April 2002 claim.



CONCLUSION OF LAW

The criteria for an effective date of April 10, 2002, but no 
earlier, for a 70 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims for increased disability compensation, 
an increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within 1 year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 
63 Fed. Reg. 56704 (1998).  Determining whether the effective 
date assigned for an increased rating is correct or proper 
under the law requires (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim.

On April 10, 2002, a statement was received from the veteran, 
which inter alia asserted that his PTSD disability had 
increased in severity.  His PTSD disability was rated as 30 
percent disabling at that time, and the RO properly regarded 
the statement as a claim for assignment of a rating in excess 
of 30 percent.  Outpatient treatment records were obtained, 
and a mental disorders examination was afforded in December 
2002, which demonstrated more increased disablement.  The 
evaluation was increased from 30 percent to 70 percent, 
effective from April 18, 2002.  (The RO apparently misread 
the date stamp upon which the claim was received as April 18, 
2002 rather than April 10, 2002).  The veteran disagreed with 
the assigned effective date and asserted that he had filed a 
claim for increased benefits in March 2001.  He further 
asserted, in effect, that the claim had remained open.  
Consequently, it was asserted that the assigned evaluation 
should be made retroactive to March 2001.  Along the lines of 
the veteran's most recent contentions, the veteran's 
representative asserts that the veteran filed a pension claim 
(dated on its face in March 2001) that was received by VA on 
April 30, 2001, which should be construed as a claim for an 
increased rating for PTSD.  


The Board notes that the veteran had previously sought an 
increase in benefits in 2000, resulting in an increased 
evaluation to 30 percent, effective from August 17, 2000, 
pursuant to a November 2000 rating decision.  That claim, 
therefore, was adjudicated, and the veteran never disagreed 
with the assigned rating.  The veteran, in a statement dated 
in March 2001, indicated that he believed that the 30 percent 
rating granted in that decision should be applied retroactive 
to 1971, shortly after his date of military separation.  The 
reasons as to why the earlier effective date for the 30 
percent evaluation could not be assigned were set forth in a 
December 2001 rating, at which time that claim for an earlier 
effective date rating was denied.  The veteran did not 
dispute that determination.  Therefore, the effective date 
claim was also finally decided.

The Board has carefully examined the referenced March/April 
2001 pension claim.  VA is not automatically required to 
treat every compensation claim as also being a pension claim 
and vise versa.  38 C.F.R. § 3.151(a) (. . . a claim for 
pension may be considered a claim for compensation) (emphasis 
added).  Rather, the Secretary has to exercise his discretion 
under the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation, clearly indicates discretion).  
38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, 
before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  

Inspection of that record reveals that there is nothing in 
the "four corners" of the documents associated with that 
claim that even implied an intent that the veteran was 
claiming increased compensation benefits for PTSD at that 
time.  Rather, the veteran made a general claim that he was 
seeking pension benefits.  More significantly, he 
specifically documented that the conditions that prevented 
him from working were paralysis, resulting from being struck 
in the head, hypertension and a HIV condition.  The 
application is plainly silent that his PTSD had increased in 
severity or, for that matter, that his PTSD even contributed 
to his unemployability.  There was nothing in the application 
that could be construed as "evidencing a belief in 
entitlement" to increased compensation for PTSD.  38 C.F.R. 
§ 3.1(p).  Under the facts in this case, VA was not obligated 
to consider the veteran's claim for pension as a claim for 
increased compensation for PTSD.  

Thus, for the above reasons, the Board finds that the 
preponderance of the evidence is against the finding that the 
veteran's claim for pension benefits received on April 30, 
2001 was an implied claim for increased compensation for 
PTSD.  Accordingly, there is no evidence of a pending claim 
for an increased rating for the veteran's PTSD predating the 
April 10, 2002 claim.  See 38 C.F.R. §§ 3.155, 3.157 (2004).  
The next question to be answered, in order to determine the 
effective date of the 70 percent rating, is when the increase 
in disability occurred.  As the Board has determined that the 
earliest date of the veteran's increased rating claim is 
April 10, 2002, he could be granted an effective date as 
early as April 10, 2001 if it were factually ascertainable 
that an increase in disability had occurred within that year.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In this case, the treatment records for the year prior to 
April 2002 demonstrate medical documentation related to 
significant musculoskeletal complaints, hypertension as well 
as for infectious disease but, significantly, only incidental 
reference is made to PTSD.  Any such reference is documented 
as history, without reference to pertinent findings or any 
documented exacerbation in PTSD symptomatology.  The Board 
observes that the next earlier pertinent evidence dates from 
August 2000, which preceded the claim by more than one year 
(and was the evidentiary basis for increasing the PTSD 
evaluation to 30 percent).  The Board has also reviewed the 
evidence that post-dates April 2002, see Hazan, supra, but it 
contains no findings or opinions as to the severity of the 
veteran's PTSD prior to April 10, 2002.

Without evidence showing that an increase in disability 
preceding the claim by a year or less, there is no basis upon 
which to assign an earlier effective date for the 70 percent 
rating.  There must be some evidence showing that the 
disability had increased in severity within the prior year 
and warranted a higher rating.  In this case, there is none.

The Board finds that there is nothing in the file that 
warrants the conclusion that the veteran met the criteria for 
a 70 percent rating for his PTSD prior to April 10, 2002.  
Nevertheless, inasmuch as the RO assigned an effective date 
of April 18, 2002, and the claim was filed on April 10, 2002, 
to that extent, the appeal is granted.  However, any 
effective date prior to that time is not warranted, and the 
claim must otherwise be denied.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As discussed above, in April 2002, the veteran filed a claim 
for increased rating for PTSD, and VA informed the veteran in 
August 2002 of what information and evidence was necessary to 
substantiate his claim, and informed him as to what evidence 
VA would obtain on his behalf and of what evidence he was 
responsible for submitting.  That correspondence also 
suggested submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  After a higher 
rating was assigned, the veteran requested an earlier 
effective date.  However, since the August 2002 
correspondence was fully compliant with 38 U.S.C.A. § 5103 as 
to the increased rating claim, additional notice pursuant to 
38 U.S.C.A. § 5103 was not required for the earlier effective 
date issue.  See VAOPGCPREC 8-2003.  The November 2003 
statement of the case included VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
this regard, the Board notes that the RO obtained all 
relevant treatment records and an examination was afforded in 
conjunction with the underlying increased rating claim.  
Outpatient treatment records are associated with the claims 
file.  More particularly, the claims file does include 
treatment records from 2001, the desired period for 
assignment of an earlier effective date, as well as those 
from 2000.  Accordingly, the Board finds that any duty to 
assist the veteran in the instant appeal has been satisfied.



In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Entitlement to an effective date of April 10, 2002 is 
granted, subject to the provisions governing the award of 
monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


